DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 12/29/2020.
Claims 1-16 are presented for examination. 
Note: Double Patenting rejection maintained, applicant respectfully requests the rejection be held in abeyance until all other rejections are withdrawn.
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
Applicant argues the following limitation(s):
Applicant stated in the remark on page 8 with respect to Double Patenting rejection, applicant respectfully requests the rejection be held in abeyance until all other rejections are withdrawn. Examiner will maintains double patenting rejection until upon allowance.
Applicant argues, stated in the remark on pages 8-11, “Gao does not teaches the “the step of "adjust" and "receiving offloading information" would be performed by different base stations according to the Office Action's interpretation, which is different from claim 1”. On the contrary, Gao teaches offload request from Macro eNB 104 (corresponding to secondary base station) to LeNB 108 (corresponding to primary base station) at step 2010 (see Gao: Fig.20; ¶[0241]). In another word, LeNB 108 receiving the offload request from the Marco eNB 104 of offloading information to adjust the load (the macro eNB 104 can send (at 2014) a Small Cell Offload message to 
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 10 of U.S. Patent No. 10,341,900. Although the claims at issue are not identical, they are not patentably distinct from each other the subject matter claimed in the instant application is disclosed in the U.S Patent since the U.S. Patent and the instant application are claiming common subject matter, as follows: 
Instant Application US Application #: 16/416747 (747’) 
US Patent #: 10,341,900  (900’)
1. (Currently Amended) A data transmission method in un-acknowledgement mode (UM), comprising:
1. A data transmission method, comprising:
receiving, by a primary base station, offloading information from a secondary base station; 

adjusting, by the primary base station according to the offloading information, amount of data that is allocated to the secondary base station; and wherein the offloading information comprises a sequence number of a last Packet Data Convergence Protocol (PDCP) packet data unit (PDU) from the secondary base station to a terminal, and a value of the sequence number comprises an integer

4. (Currently Amended) The method according to claim 1, 
wherein adjusting, by the primary base station according to the offloading information, the amount of data that is allocated to the secondary base station comprises: 

determining, by the primary base station according to the offloading information, that a difference between a sequence number of a first PDU that is waiting to be reordered in a reordering window and an upper boundary of the reordering window is amount of data that is allocated to the secondary base station, 


adjusting, by the primary base station according to the offloading information, offloading data that is allocated to the secondary base station; wherein the offloading information comprises a sequence number of a last packet data unit (PDU) sent by the secondary base station to a terminal; and 




wherein adjusting, by the primary base station according to the offloading information, offloading data that is allocated to the secondary base station comprises: 



determining, by the primary base station according to the offloading information, that a difference between a sequence number of a first PDU that is waiting to be reordered in a reordering window and an upper boundary of the reordering window is 

greater than the preset value.
so that the difference between the sequence number of the first PDU that is waiting to be reordered and the upper boundary of the reordering window is not greater than the preset value.


Although the conflict claims are not identical, they are not patentably distinct from each other because combination of claims 1 and 4 of (747’) discloses the data transmission method, comprising:
·	the amount of data that is allocated to the secondary base station
·	a value of the sequence number comprises an integer
747’ does not discloses the phrase “offloading data” in the instant application. However, it would have been obvious to one or ordinary skill in the art to determined the “offloading data” is “the amount of data that is allocated to the secondary base station” and “the offloading data include offloading information comprises a sequence number of a last packet data unit (PDU)” that corresponding to “a value of the sequence number comprising an integer” as the instant application. Therefore, they are not patentably distinct from each other.
Regarding claims 10 and 16 are rejected for the same reasons as claim 1 described above corresponding to patented claims 10 and 14 of U.S. Patent No. 10,341,900.
Therefore, this is Non-Provisional nonstatutory obviousness-type double patenting rejection because the conflicting claims in the U.S. Patent No. 10,341,900.

Allowable Subject Matter
Claims 4-5, 9-10, 12 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth and Double patenting rejection in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0176988 A1) in view of Gao et al. (US 2014/0204771 A1).
Regarding claim 1, Wang teaches a data transmission method in un-acknowledgement mode (UM), comprising: 

Wang does not explicitly teaches adjusting, by the primary base station according to the offloading information, amount of data that is allocated to the secondary base station; and wherein the offloading information comprises a sequence number of a last Packet Data Convergence Protocol (PDCP) packet data unit (PDU) from the secondary base station to a terminal, and a value of the sequence number comprises an integer.  
However, Gao teaches the adjusting, by the primary base station according to the offloading information, amount of data that is allocated to the secondary base station (offload request from Macro eNB 104 to LeNB 108 at step 2010 see Gao: Fig.20; ¶[0241]); and wherein the offloading information comprises a sequence number of a last Packet Data Convergence Protocol (PDCP) packet data unit (PDU) from the secondary base station to a terminal (the macro eNB 104 can send (at 2014) a Small Cell Offload message to the UE 110 and sequence number transfer message at step 2016 include the last PDCP PDU see Gao: Fig.20 step 2014-2018; ¶[0246-0248]) and a value of the sequence number comprises an integer (sequence number can be PDCP sequence number of RLC sequence number, where PDCP sequence number in general knowledge from a range from 0 to 65535 see Gao: ¶[0291]) in order to increase data communication capacity to meet data communication demands in regions of high densities of UEs (see Gao: ¶[0002]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Wang to include (or to use, 
Regarding claim 2, the modified Wang taught the method according to claim 1 as described hereinabove. Wang further comprising: requesting the secondary base station to report the sequence number of the last PDCP PDU sent to the terminal (when device is eNodeB 420, Merger entity 407 merger the data from eNodeB410 and eNodeB420 and remerge the data split in RCL in sequence delivery “In FIG. 4, data merger may be performed at UE 401 by merger entity 407. Data splitting at the PDCP layer may have minor impact to established system architectures, requiring changes that are limited to PDCP” see Wang: ¶ [0079]).
Regarding claim 3, the modified Wang taught the method according to claim 1 as described hereinabove. Wang further comprising requesting the secondary base station to report, according to a report period, the sequence number of the last PDU sent to the terminal (data merger which store out of order delivery delay over interface and merger in UE 401 “The data merger may have access to a buffer that may be used to store out-of-order delivery due to different transmission path delay over an air interface (Iu)” see Wang: ¶0079]).
Regarding claim 6, claim 6 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 6 further discloses a non-transitory memory storage comprising instructions; and one or more hardware processors in communication with the non-transitory memory storage, wherein the one or more hardware processors execute the instructions to method of claim 1 (eNodeB 140a-140c see Wang: Fig.1C). 
Regarding claim 7, claim 7 is rejected for the same reason as claim 2 as set forth hereinabove.
Regarding claim 8, claim 8 is rejected for the same reason as claim 3 as set forth hereinabove
Regarding claim 11, Wang teaches a data transmission method in un-acknowledgement mode, comprising: 
sending, by a secondary base station, offloading information to a primary base station (sending by an eNodeB 410 to eNodeB 420, data split using inter-eNodeB tunnel 440 see Wang: Fig.4; ¶[0073-0074]);; 
Wang does not explicitly teaches performing data transmission with a terminal according to amount of data that is allocated to the secondary base station and that is adjusted by the primary base station; and wherein the offloading information comprises a sequence number of a last Packet Data Convergence Protocol (PDCP) packet data unit (PDU) from the secondary base station to the terminal, and a value of the sequence number comprises an integer.
However, Gao teaches the performing data transmission with a terminal according to amount of data that is allocated to the secondary base station and that is adjusted by the primary base station(offload request from Macro eNB 104 to LeNB 108 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Wang to include (or to use, etc.) the performing data transmission with a terminal according to amount of data that is allocated to the secondary base station and that is adjusted by the primary base station; and wherein the offloading information comprises a sequence number of a last Packet Data Convergence Protocol (PDCP) packet data unit (PDU) from the secondary base station to the terminal, and a value of the sequence number comprises an integer as taught by Gao in order to increase data communication capacity to meet data communication demands in regions of high densities of UEs (see Gao: ¶[0002]).
Regarding claim 13, the modified Wang taught the method according to claim 11 as described hereinabove. Wang further comprises: receiving, from the primary base station, a request to report the sequence number of the last PDCP PDU sent to the terminal; or receiving, from the primary base station, a request to report, according to a report period, the sequence number of the last PDCP PDU sent to the terminal (when device is eNodeB 420, Merger entity 407 merger the data from eNodeB410 and 
Regarding claim 14, claim 14 is rejected for the same reason as claim 11 as set forth hereinabove. Claim 14 further discloses a non-transitory memory storage comprising instructions; and one or more hardware processors in communication with the non-transitory memory storage, wherein the one or more hardware processors execute the instructions to method of claim 11 (eNodeB 140a-140c see Wang: Fig.1C). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


April 10, 2021